976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert D. GNIADEK Taconic Telephone Corp., Appellants,v.RETIREMENT AND SECURITY PROGRAM OF the NATIONAL TELEPHONECOOPERATIVE ASSOCIATION and Its Member Systems, et al.
No. 91-7162.
United States Court of Appeals, District of Columbia Circuit.
Sept. 18, 1992.

Before BUCKLEY, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, the briefs filed by the parties, and argument by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED by this court that the district court's order, filed August 29, 1991, be affirmed for substantially the reasons stated by the district court.   Appellants failed to produce any evidence that "a portion of the [Program] assets is not available to pay some of the benefits."   See Treas.Reg. § 1.414(l)-1(b)(1);  26 C.F.R. § 1.414(l)-1(b)(1).   The Program is thus a single plan, and the amounts transferred to Taconic were in accord with the Program Specifications and the fiduciary duties imposed by ERISA.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.